COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Humphreys, AtLee and Raphael
              Argued at Lexington, Virginia


              MICHAEL RANDOLPH VAUGHAN
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1440-20-3                                  JUDGE RICHARD Y. ATLEE, JR.
                                                                                FEBRUARY 1, 2022
              COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                                             James J. Reynolds, Judge

                               Mark T. Williams (Williams & Light, on brief), for appellant.

                               Craig W. Stallard, Senior Assistant Attorney General (Mark R.
                               Herring, 1 Attorney General, on brief), for appellee.


                     Following a bench trial, the circuit court convicted appellant Michael Randolph Vaughan

              of attempted first-degree murder, aggravated malicious wounding, shooting from a vehicle, and

              use of a firearm in the commission of a felony. On appeal, he argues the circuit court erred by

              (1) “denying [him] from impeaching [a prosecution] witness”; (2) finding sufficient evidence of

              intent to kill to support a conviction of attempted murder; and (3) finding Vaughan acted with

              malice, rather than in self-defense, or without malice. For the following reasons, we disagree

              and affirm.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         Jason S. Miyares succeeded Mark R. Herring as Attorney General on January 15, 2022.
                                         I. BACKGROUND

       “On appeal of criminal convictions, we view the facts in the light most favorable to the

Commonwealth, and [we] draw all reasonable inferences from those facts.” Payne v.

Commonwealth, 65 Va. App. 194, 198 (2015).

       On August 12, 2019, Vaughan and the victim, Eric Clay, were drinking together at

Vaughan’s house. Vaughan and Clay had known each other for at least ten years. They decided

to visit Clay’s cousin, Jasmine Jamerson, who lived twelve to fifteen miles from Vaughan. Clay

and Vaughan remained at Jamerson’s for about an hour to an hour-and-a-half, talking to

Jamerson and her husband and playing with their two daughters.

       Clay testified that he had a couple “swallows” of bourbon, meaning full mouthfuls of

liquor from the bottle, at Vaughan’s house before they left. He testified that he did not drink at

Jamerson’s. Jamerson testified that Vaughan was drinking “some” at her house and that Clay

“maybe took a swallow,” but “[i]t wasn’t no heavy drinking.” She said Vaughan was “a little

tipsy” but that the visit was pleasant, with no fighting and everyone “laughing and carrying on

just like any other time.”

       After leaving Jamerson’s, Clay took Vaughan to look at a fishing spot about fifty yards

from Jamerson’s house. They then headed back towards Vaughan’s house. On the drive, Clay

testified that Vaughan asked him to slow down and that he responded that he was only “running

like forty or forty-five” miles per hour. He continued “the next thing I know I was, I see like a

flash on the side of my head that, and like a loud boom and I, I really don’t remember anything

after that.” At no point did Vaughan ask Clay to pull over, stop driving, or attempt to take

control of the vehicle.

       Clay woke up in the hospital. He had a bullet wound below his right temple and had lost

vision in his left eye. As a result, he can no longer obtain a Commercial Driver’s License for
                                                -2-
work. Bullet fragments remain in his skull due to the risks of removing them. Medical records

from the hospital indicated that Clay had a 0.13 blood alcohol content when he was admitted, as

well as traces of benzodiazepine and cannabinoid in his system. Clay testified that he had taken

Valium and CBD to explain the latter two results.2

       At the close of the Commonwealth’s case-in-chief, Vaughan moved to strike the

evidence, arguing in part that the evidence failed to establish the requisite intent. The circuit

court denied the motion, saying “[i]f a gun is pointed at a person’s head, at close range and fired

into the side of their head, there is not a whole lot of leap that you need to make in terms of what

the intent was at the time that gun was fired.” After the defense presented its witnesses,

Vaughan renewed the motion to strike, which the circuit court denied. Vaughan received a

ten-year sentence for attempted first-degree murder, which was suspended in full; a twenty-year

sentence for aggravated malicious wounding, with eight years suspended; a seven-year sentence

for shooting from a vehicle, which was suspended in full; and a three-year mandatory minimum

sentence for the use of a firearm in the commission of a felony, for a total active sentence of

fifteen years in prison. This appeal followed.

                                           II. ANALYSIS

       Vaughan first argues that the circuit court ought to have permitted him to cross-examine

Clay about a 2014 incident where Clay weaved while driving under the influence. He also raises

various challenges to the sufficiency of the evidence of intent, arguing that the evidence failed to

show he had specific intent to support the attempted murder charge and that his claim of

self-defense negated any evidence of malice.



       2
          An expert for the defense testified that cannabinoid would only have shown up in
testing if an individual took something containing THC. CBD, the non-intoxicating compound
derived from cannabis, does not show up on this test.
                                                 -3-
                                    A. Impeachment Evidence

       We review a circuit court’s decision to exclude impeachment evidence, like other

evidentiary rulings, for an abuse of discretion. Hicks v. Commonwealth, 71 Va. App. 255, 275

(2019). Under this “deferential standard[,] . . . [o]nly in those cases [in which] ‘reasonable

jurists could not differ has an abuse of discretion [supporting a reversal] occurred.’” Id. (fourth

and fifth alterations in original) (quoting Campos v. Commonwealth, 67 Va. App. 690, 702

(2017)).

       Vaughan argues that the circuit court erred when it did not permit him to cross-examine

Clay about an incident from 2014 where Clay was weaving while driving under the influence.

He alleges that such evidence was permissible and probative as it “contradicted Clay’s claim that

he was not weaving on the highway as asserted by [Vaughan].” He also argues that any past acts

of weaving are “probative on the issue of credibility.” This weaving was relevant, he claims,

because it supported his claim of self-defense, as he purportedly shot Clay out of fear for his life

based upon Clay’s reckless driving.

       “Except as provided in Rule 2:413 or by statute, evidence of other crimes, wrongs, or acts

is generally not admissible to prove the character trait of a person in order to show that the

person acted in conformity therewith.” Va. R. Evid. 2:404(b). This rule exists to exclude

improper propensity evidence, which is precisely what Vaughan sought to introduce here, as he

was attempting to establish that Clay weaved on August 12, 2019, because he purportedly also

weaved in 2014.

       Vaughan argues that this was admissible impeachment evidence under Virginia Rule of

Evidence 2:607(a)(vii) and (viii). Under Virginia’s Rules of Evidence,

               the credibility of a witness may be impeached by any party other
               than the one calling the witness, with any proof that is relevant to

                                                -4-
               the witness’s credibility. Impeachment may be undertaken, among
               other means, by:

                  ....

               (vii) contradiction by other evidence; and

               (viii) any other evidence which is probative on the issue of
               credibility because of a logical tendency to convince the trier of
               fact that the witness’s perception, memory, or narration is
               defective or impaired, or that the sincerity or veracity of the
               witness is questionable.

Va. R. Evid. 2:607(a).

       Vaughan’s argument fails under both subparts of the rule. First, considering

Rule 2:607(a)(vii), Clay never denied that alcohol affected his driving, or that he may weave

when intoxicated. During cross-examination, the following exchange occurred:

               [Defense counsel:] Now let me ask you this, you, when you drink
               it affects your driving, does it not?

               [Clay:] It does.

               [Defense counsel:] It does?

               [Clay:] Yeah.

               [Defense counsel:] You tend to, when you, you drive a car, and
               you had been drinking, you tend to weave, do you not?

               [Clay:] Depending on how –

               [Commonwealth’s attorney:] I would –

               [Clay:] -- much –

               [Commonwealth’s attorney:] -- object to tend to.

               [Defense counsel:] Well, let me rephrase it.

               [Defense counsel:] You do weave back and forth in your car.

               [Clay:] I guess.

                                               -5-
                [Defense counsel:] What do you mean, you guess?

                [Clay:] I guess.

                [Defense counsel:] Do you not?

                [Clay:] I don’t know. I, I mean –

                [Defense counsel:] You, you were, you, you’ve had problems
                driving drinking and weaving all over the road in the past, have
                you not?

At this point, the circuit court heard and sustained the Commonwealth attorney’s objection to

this line of questioning for attempting to introduce improper propensity evidence, as well as

being irrelevant and inadmissible hearsay. This was not error, as this was not admissible as

impeachment evidence. Clay did not deny weaving while driving, or that alcohol could affect

his driving; therefore, there was no contradiction, as required by Rule 2:607(a)(vii), for Vaughan

to correct with evidence of prior acts.

        Vaughan also argues “it was appropriate impeachment under Rule 2:607(a)(viii), because

past acts of weaving while under the influence was probative on the issue of credibility because

it had the logical tendency to show that Clay’s perception, memory or narration was defective or

impaired.” This argument makes little, if any, sense. An isolated incident of weaving while

driving, that occurred half-a-decade before the events at issue, has no relevance to whether

Clay’s “perception, memory, or narration [wa]s defective or impaired,” or that there was reason

to question his “sincerity or veracity.” Va. R. Evid. 2:607(a)(viii).3 Accordingly, the circuit

court did not err in refusing to admit Vaughan’s “impeachment” evidence under either

Rule 2:607(a)(vii) or (viii).



        3
         Moreover, any error would have been harmless. The evidence established that Clay had
alcohol, cannabis, and benzodiazepine in his system, permitting the reasonable inference that he
was driving while impaired. That, however, does not mean Clay was driving erratically.
                                              -6-
                                      B. Evidence of Intent

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is “plainly wrong or without evidence to

support it.”’” Smith v. Commonwealth, 296 Va. 450, 460 (2018) (alteration in original) (quoting

Commonwealth v. Perkins, 295 Va. 323, 327 (2018)).

       “Determining the credibility of witnesses . . . is within the exclusive province of the

[fact-finder], which has the unique opportunity to observe the demeanor of the witnesses as they

testify.” Dalton v. Commonwealth, 64 Va. App. 512, 525 (2015) (first alteration in original)

(quoting Lea v. Commonwealth, 16 Va. App. 300, 304 (1993)). The reasonableness of a

defendant’s alternative hypothesis of innocence is determined by the fact-finder. See Gerald v.

Commonwealth, 295 Va. 469, 482 n.8 (2018) (“[T]he fact[-]finder determines which reasonable

inferences should be drawn from the evidence, and whether to reject as unreasonable the

hypotheses of innocence advanced by a defendant.” (first alteration in original) (quoting Moseley

v. Commonwealth, 293 Va. 455, 464 (2017))). “[T]he Commonwealth need only exclude

reasonable hypotheses of innocence that flow from the evidence, not those that spring from the

imagination of the defendant.” Case v. Commonwealth, 63 Va. App. 14, 23 (2014) (quoting

Emerson v. Commonwealth, 43 Va. App. 263, 277 (2004)). Ultimately, the question for our

Court is “whether any reasonable [fact-finder], upon consideration of all the evidence, could

have rejected [the appellant’s] theories in his defense and found him guilty of [the charged

crime] beyond a reasonable doubt.” Id. (second and third alterations in original) (quoting

Emerson, 43 Va. App. at 277).

                                    1. Specific Intent to Kill

       “An attempt to commit a crime is composed of the intent to commit it and a direct but

ineffectual act done towards its commission.” Coles v. Commonwealth, 270 Va. 585, 589
                                               -7-
(2005). “Intent is the purpose formed in a person’s mind, which may be shown by circumstantial

evidence including the person’s conduct.” Id. at 590. “[A] person must have the specific intent

to kill in order to be guilty of an attempt to commit murder.” Id. Finally, “in criminal attempt

cases, ‘the fact[-]finder is often allowed broad latitude in determining the specific intent of the

actor.’” Siquina v. Commonwealth, 28 Va. App. 694, 700 (1998) (quoting Fortune v.

Commonwealth, 14 Va. App. 225, 229 (1992)).

        Vaughan’s theory of innocence is that he shot Clay because he feared for his life based

upon Clay’s driving. While use of a firearm, by itself, may not be adequate to show specific

intent to kill, in this instance, Vaughan aimed the firearm at Clay’s head and fired at point-blank

range. It is reasonable to “infer that every person intends the natural and probable consequences

of his or her acts.” Thomas v. Commonwealth, 279 Va. 131, 166 (2010) (quoting Schmitt v.

Commonwealth, 262 Va. 127, 145 (2001)). Furthermore, “evidence that a weapon was placed

against a victim’s head when the fatal shot was fired . . . is sufficient alone to support a finding

that ‘the shot was fired deliberately and with premeditation.’” Stewart v. Commonwealth, 245

Va. 222, 240 (1993) (quoting Townes v. Commonwealth, 234 Va. 307, 335 (1987)). The same is

true when, as here, a defendant fires a shot into a victim’s head “from a distance of six inches or

less.” Id. at 241.

        As the circuit court held, “what happened is as . . . illustrative of the intent as if

[Vaughan] had written a letter in advance. You put a gun to a man’s head and fire . . . the gun

into his head.” It therefore concluded, “based upon the evidence as a whole, that at the time of

the shot the defendant, Mr. Vaughan, had adopted a specific intent to kill.” The circuit court did

not err, based on reasonable inferences from the evidence before it, in reaching this conclusion.




                                                  -8-
                                    2. Malice and Self-Defense

       “Implied malice may be inferred from ‘conduct likely to cause death or great bodily

harm, wil[l]fully or purposefully undertaken.’” Tizon v. Commonwealth, 60 Va. App. 1, 11

(2012) (quoting Canipe v. Commonwealth, 25 Va. App. 629, 642 (1997)). A fact-finder may

“infer that every person intends the natural and probable consequences of his or her acts.”

Thomas, 279 Va. at 166. “It necessarily follows that malice may be ‘inferred from the deliberate

use of a deadly weapon.’” Tizon, 60 Va. App. at 11 (quoting Luck v. Commonwealth, 32

Va. App. 827, 834 (2000)). There was no evidence that Clay was armed. See id. (affirming

conviction where victim was unarmed, and defendant shot him twice at point-blank range).

       An individual acting in self-defense, by definition, does not act maliciously. Yet “[t]he

‘bare fear’ of serious bodily injury, or even death, however well-grounded, will not justify the

taking of human life.” Commonwealth v. Cary, 271 Va. 87, 99 (2006) (quoting Stoneman v.

Commonwealth, 66 Va. 887, 900 (1874)). “There must [also] be some overt act indicative of

imminent danger at the time.” Id. (alteration in original) (quoting Vlastaris v. Commonwealth,

164 Va. 647, 652 (1935)). “In other words, a defendant ‘must wait till some overt act is done[,]

. . . till the danger becomes imminent.’” Id. (alterations in original) (quoting Vlastaris, 164 Va.

at 652). Here, the circuit court reasonably concluded that Clay had taken no action that would

have placed Vaughan in reasonable fear of imminent danger, and thus his actions were not taken

in self-defense.

       While the use of a firearm, by itself, may be insufficient to prove intent to kill or

maliciously wound, a reasonable fact-finder could infer malice from Vaughan’s deliberate act

using a deadly weapon when he fired a weapon directly at Clay’s head, at point-blank range.

See, e.g., Stewart, 245 Va. at 240; Townes, 234 Va. at 335. Given the permissible inference that

“every person intends the natural and probable consequences of his or her acts,” Thomas, 279
                                                -9-
Va. at 166, a reasonable fact-finder would logically infer that pointing a firearm at someone’s

head and firing would amount to “conduct likely to cause death or great bodily harm, wil[l]fully

or purposefully undertaken,” Tizon, 60 Va. App. at 11 (quoting Canipe, 25 Va. App. at 642).

The fact-finder was also entitled to disbelieve Vaughan’s theory of innocence — that he shot

Clay in self-defense — as an “unreasonable” hypothesis of innocence. Gerald, 295 Va. at 482

n.8. As such, there was no error in finding the evidence of intent sufficient to support Vaughan’s

convictions.

                                        III. CONCLUSION

        The circuit court did not err in excluding Vaughan’s proffered impeachment evidence,

nor in finding that he possessed the requisite intent to be found guilty of attempted murder and

aggravated malicious wounding. Accordingly, we affirm Vaughan’s convictions.

                                                                                         Affirmed.




                                              - 10 -